UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-17F-2 CERTIFICATE OF ACCOUNTING OF SECURITIES AND SIMILAR INVESTMENTS IN THE CUSTODY OF MANAGEMENT INVESTMENT COMPANIES PURSUANT TO RULE N-17F-2 [17 CFR 270.17f-2] 1. Investment Company Act File Number: Date Examination completed: 811-04985 June 6, 2014 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO 3. Exact name of investment company as specified in registration statement: Templeton Emerging Markets Fund 4. Address of principal executive office: (number, street, city, state, zip code) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 [PWC LOGO] Report of Independent Registered Public Accounting Firm To the Board of Trustees of Franklin Templeton Limited Duration Income Trust Templeton Global Investment Trust Franklin Real Estate Securities Trust Franklin Strategic Series Franklin High Income Trust Franklin Money Fund Franklin Templeton Money Fund Trust Institutional Fiduciary Trust Franklin Global Trust Franklin Gold and Precious Metals Fund Franklin Universal Trust Templeton China World Fund Templeton Emerging Markets Fund Templeton Emerging Markets Income Fund Templeton Global Income Fund Templeton Income Trust Franklin Custodian Funds Franklin Strategic Mortgage Portfolio Franklin Investors Securities Trust Franklin Templeton Global Trust Franklin Templeton International Trust Franklin Value Investors Trust Templeton Developing Markets Trust Franklin Templeton Fund Allocator Series Franklin Templeton Variable Insurance Products Trust Templeton Institutional Funds Franklin ETF Trust and the Board of Directors of Templeton Russia and East European Fund, Inc. Templeton Dragon Fund, Inc. PricewaterhouseCoopers LLP, PricewaterhouseCoopers Center, 300 Madison Avenue, New York, NY 10017 T: (646) 471 3000, F: (813) 286 6000, www.pwc.com/us We have examined management's assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that the funds (see Attachment I), (hereafter referred to as the “Funds”) complied with the requirements of subsections (b) and (c) of Rule 17f-2 under the Investment Company Act of 1940 (“the Act”) as of January 31, 2014. Management is responsible for the Funds' compliance with those requirements. Our responsibility is to express an opinion on management's assertion about the Funds' compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Funds' compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of January 31, 2014 and with respect to agreement of security purchases and sales, for the periods indicated in Attachment I: Without prior notice to management, confirmation of all securities held by Franklin Templeton Investors Services, Inc., transfer agent, as they pertain to the security positions owned by the Funds and held in book entry form. Reconciliation of such security positions to the books and records of the Funds. Agreement of 100 security purchases and 100 security sales, since our last report, from the books and records of the Funds to the records of the transfer agent. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Funds' compliance with specified requirements. In our opinion, management's assertion that the Funds were in compliance with the requirements of subsections (b) and (c) of Rule 17f-2 of the Investment Company Act of 1940 as of January 31, 2014 with respect to securities reflected in the investment accounts of the Funds is fairly stated, in all material respects. This report is intended solely for the information and use of, management, the Board of Trustees and Board of Directors and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /s/PRICEWATERHOUSECOOPERS, LLP June 06, 2014 Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940 We, as members of management of the Franklin Templeton Funds indicated in Attachment I (the “Funds”), are responsible for complying with the requirements of subsections (b) and (c) of Rule 17f-2, “Custody of Investments by Registered Management Investment Companies,” of the Investment Company Act of 1940. We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements. We have performed an evaluation of the Funds’ compliance with the requirements of subsection (b) of Rule 17f-2, as interpreted in Franklin Investors Securities Trust SEC No-Action Letter (publicly available September 24, 1992), and subsection (c) of Rule 17f-2 of the Investment Company Act of 1940, as of January 31, 2014, and for the periods indicated in Attachment I. Based on this evaluation, we assert that the Funds were in compliance with the requirements of subsection (b) of Rule 17f-2, as interpreted in Franklin Investors Securities Trust SEC No-Action Letter (publicly available September 24, 1992), and subsection (c) of Rule 17f-2 of the Investment Company Act of 1940, as of January 31, 2014, and for the periods indicated in Attachment I, with respect to securities reflected in the investment accounts of the Funds. By: /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Franklin Funds Board Date 06/06/2014 /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Templeton Funds Board Date 06/06/2014 /s/ROBERT G. KUBILIS Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Franklin New Jersey Funds Board Date 06/06/2014 /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date 06/06/2014 Attachment I Fund Period Franklin Templeton Limited Duration Income Trust August 1, 2013 - January 31, 2014 Templeton Global Investment Trust: Templeton BRIC Fund August 1, 2013 - January 31, 2014 Templeton Emerging Markets Balanced Fund August 1, 2013 - January 31, 2014 Templeton Emerging Markets Small Cap Fund August 1, 2013 - January 31, 2014 Templeton Frontier Markets Fund August 1, 2013 - January 31, 2014 Templeton Global Balanced Fund August 1, 2013 - January 31, 2014 Templeton Russia and East European Fund, Inc. August 1, 2013 - January 31, 2014 Franklin Real Estate Securities Trust: Franklin Real Estate Securities Fund August 1, 2013 - January 31, 2014 Franklin Strategic Series: Franklin Biotechnology Discovery Fund August 1, 2013 - January 31, 2014 Franklin Flex Cap Growth Fund August 1, 2013 - January 31, 2014 Franklin Focused Core Equity Fund August 1, 2013 - January 31, 2014 Franklin Global Government Bond Fund September 6, 2013 - January 31, 2014 Franklin Growth Opportunities Fund August 1, 2013 - January 31, 2014 Franklin Natural Resources Fund August 1, 2013 - January 31, 2014 Franklin Small Cap Growth Fund August 1, 2013 - January 31, 2014 Franklin Small-Mid Cap Growth Fund August 1, 2013 - January 31, 2014 Franklin Strategic Income Fund August 1, 2013 - January 31, 2014 Franklin High Income Trust: Franklin High Income Fund August 1, 2013 - January 31, 2014 Franklin Money Fund August 1, 2013 - January 31, 2014 Franklin Templeton Money Fund Trust: Franklin Templeton Money Fund August 1, 2013 - January 31, 2014 Institutional Fiduciary Trust: Money Market Portfolio August 1, 2013 - January 31, 2014 Franklin Global Trust: Franklin International Growth Fund August 1, 2013 - January 31, 2014 Franklin Large Cap Equity Fund August 1, 2013 - January 31, 2014 Franklin Templeton Emerging Market Debt Opportunities Fund August 1, 2013 - January 31, 2014 Franklin Gold and Precious Metals Fund August 1, 2013 - January 31, 2014 Franklin Universal Trust August 1, 2013 - January 31, 2014 Templeton China World Fund August 1, 2013 - January 31, 2014 Templeton Emerging Markets Fund August 1, 2013 - January 31, 2014 Templeton Emerging Markets Income Fund August 1, 2013 - January 31, 2014 Templeton Global Income Fund August 1, 2013 - January 31, 2014 Templeton Income Trust: Templeton Constrained Bond Fund September 20 , 2013 - January 31, 2014 Templeton Emerging Markets Bond Fund August 1, 2013 - January 31, 2014 Templeton Global Bond Fund August 1, 2013 - January 31, 2014 Templeton Global Total Return Fund August 1, 2013 - January 31, 2014 Templeton International Bond Fund August 1, 2013 - January 31, 2014 Franklin Custodian Funds: Franklin DynaTech Fund August 1, 2013 - January 31, 2014 Franklin Growth Fund August 1, 2013 - January 31, 2014 Franklin Income Fund August 1, 2013 - January 31, 2014 Franklin U.S. Government Securities Fund August 1, 2013 - January 31, 2014 Franklin Utilities Fund August 1, 2013 - January 31, 2014 Franklin Strategic Mortgage Portfolio August 1, 2013 - January 31, 2014 Franklin Investors Securities Trust: Franklin Adjustable U.S. Government Securities Fund August 1, 2013 - January 31, 2014 Franklin Balanced Fund August 1, 2013 - January 31, 2014 Franklin Convertible Securities Fund August 1, 2013 - January 31, 2014 Franklin Equity Income Fund August 1, 2013 - January 31, 2014 Franklin Floating Rate Daily Access Fund August 1, 2013 - January 31, 2014 Franklin Limited Maturity U.S. Government Securities Fund August 1, 2013 - January 31, 2014 Franklin Low Duration Total Return Fund August 1, 2013 - January 31, 2014 Franklin Total Return Fund August 1, 2013 - January 31, 2014 Franklin Templeton Global Trust: Franklin Templeton Hard Currency August 1, 2013 - January 31, 2014 Franklin Templeton International Trust: Franklin India Growth Fund August 1, 2013 - January 31, 2014 Franklin Templeton Global Allocation Fund August 1, 2013 - January 31, 2014 Franklin World Perspectives Fund August 1, 2013 - January 31, 2014 Franklin Value Investors Trust: Franklin All Cap Value Fund August 1, 2013 - January 31, 2014 Franklin Balance Sheet Investment Fund August 1, 2013 - January 31, 2014 Franklin Large Cap Value Fund August 1, 2013 - January 31, 2014 Franklin MicroCap Value Fund August 1, 2013 - January 31, 2014 Franklin MidCap Value Fund August 1, 2013 - January 31, 2014 Franklin Small Cap Value Fund August 1, 2013 - January 31, 2014 Templeton Developing Markets Trust August 1, 2013 - January 31, 2014 Franklin Templeton Fund Allocator Series: Franklin LifeSmart 2015 Retirement Target Fund August 1, 2013 - January 31, 2014 Franklin LifeSmart 2020 Retirement Target Fund August 1, 2013 - January 31, 2014 Franklin LifeSmart 2025 Retirement Target Fund August 1, 2013 - January 31, 2014 Franklin LifeSmart 2030 Retirement Target Fund August 1, 2013 - January 31, 2014 Franklin LifeSmart 2035 Retirement Target Fund August 1, 2013 - January 31, 2014 Franklin LifeSmart 2040 Retirement Target Fund August 1, 2013 - January 31, 2014 Franklin LifeSmart 2045 Retirement Target Fund August 1, 2013 - January 31, 2014 Franklin LifeSmart 2050 Retirement Target Fund August 1, 2013 - January 31, 2014 Franklin Templeton Conservative Allocation Fund August 1, 2013 - January 31, 2014 Franklin Templeton Corefolio Allocation Fund August 1, 2013 - January 31, 2014 Franklin Templeton Founding Funds Allocation Fund August 1, 2013 - January 31, 2014 Franklin Templeton Growth Allocation Fund August 1, 2013 - January 31, 2014 Franklin Templeton Moderate Allocation Fund August 1, 2013 - January 31, 2014 Franklin Templeton Multi-Asset Real Return Fund August 1, 2013 - January 31, 2014 Franklin Templeton Variable Insurance Products Trust: Franklin Flex Cap Growth Securities Fund August 1, 2013 - January 31, 2014 Franklin Large Cap Value Securities Fund August 1, 2013 - January 31, 2014 Franklin Managed Volatility Global Allocation VIP Fund August 1, 2013 - January 31, 2014 Franklin Rising Dividends Securities Fund August 1, 2013 - January 31, 2014 Franklin Small Cap Value Securities Fund August 1, 2013 - January 31, 2014 Franklin Small-Mid Cap Growth Securities Fund August 1, 2013 - January 31, 2014 Franklin Strategic Income Securities Fund August 1, 2013 - January 31, 2014 Franklin Templeton VIP Founding Funds Allocation Fund August 1, 2013 - January 31, 2014 Templeton Developing Markets Securities Fund August 1, 2013 - January 31, 2014 Templeton Foreign Securities Fund August 1, 2013 - January 31, 2014 Templeton Dragon Fund, Inc. August 1, 2013 - January 31, 2014 Attachment I Templeton Institutional Funds: Foreign Equity Series August 1, 2013 - January 31, 2014 Emerging Markets Series August 1, 2013 - January 31, 2014 Franklin ETF Trust: Franklin Short Duration U.S. Government ETF November 4, 2013 - January 31, 2014
